Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.    Claims 1 -4, 14-19,26, 28, and 29 are rejected under 35 U.S.C. 103 as
being unpatentable over KR 10-2007-0010193( See translation) in view of KR 10-2005-0100398 (See translation) and further in view of Keshavarzian et al. (2010/0085954).

For independent claims 1,28, and 29, KR 10-2007-0010193 discloses means (112) for generating transmission data packets, configured to split a first data packet into at least three transmission data packets , wherein each of the at least three transmission data packets is shorter than the first data packet ( See, the means a processing logic is operative to determine a QoS factor for each clip, the clips are sorted and grouped into encoding groups, in which, for example, they are sorted and grouped into 

 For claims 1,28,and 29, KR 10-2007-0010193 discloses all the subject matter of the claimed invention with the exception of a monitor element for monitoring the frequency channel configured to recognize an interference or transmission of a further data transmitter in the frequency channel and the transmission element for transmitting data packets in configured not to transmit, transmit only partly or a later time via the communication channel a transmission data packet, waiting for transmission of packets if there is an interference in a communication network. KR 10-2005-0100398 from the same or similar filed of endeavor teaches it has the same technical field as an information transmitter in a communication system, discloses that optionally, a 

For claims 1,28, and 29, KR 10-2007-0010193( See translation) in view of KR 10-2005-0100398 (See translation) discloses all the subject matter of the claimed invention with the exception of wherein the wireless sensor network comprises a base station and a plurality of sensor nodes, wherein the transmitter is the base station or one of the plurality of sensor nodes in a communication network, Keshavarzian et al. from the same or similar field of endeavor teaches a provision of wherein the wireless sensor network comprises a base station and a plurality of sensor nodes, wherein the transmitter is the base station or one of the plurality of sensor nodes ( See boxes 22 and 24(1)-24(n) in Figure 2). Thus, it would have been obvious to the person of ordinary skill in the art  at the time of the effective filling date of the claimed invention to use wherein the wireless sensor network comprises a base station and a plurality of sensor 

For claim 2 of the subject application refers to Claim 1 of the subject application, and specifies that the means for monitoring the frequency channel is configured to perform power detection in the frequency channel in order to recognize the interference or transmission of the further data transmitter in the frequency channel. However,
Cited Reference KR 10-2005-0100398 ( See translation) discloses that a CAC process monitors channel activity by channel power sensing (corresponding to “power detection in the channel”), and/or by receiving ACKs. or by these two ways (see Paragraph 00761).Therefore, Claim 1 of the subject application can be easily derived from the foregoing feature in Cited Reference KR 10-2005-0100398 ( See translation), Accordingly, Claim 2 of the subject application can be easily conceived by a person skilled in the art in view of Cited References KR 10-2005-0100398 (See translation) and KR 10-2007-0010193.

For claim 3 of the subject application refers to Claim 1 of the subject application, and specifies that the means for monitoring the frequency channel is configured to predict the interference or transmission of the further data transmitter in the frequency channel based on a previous interference or previous transmission of a further data transmitter; or wherein the means for monitoring the frequency channel is configured to predict the 

For claim 4 of the subject application refers to Claim 1 of the subject application, and specifies that the means for transmitting data packets is configured to adjust the time gap between the transmission data packets in dependence on the recognized interference or transmission of the further data transmitter. However, KR 10-2007-0010193 discloses that since blocks from the encoding groups Gl. G2. and G3
are periodically transmitted (corresponding to "‘transmitting data packets”), a clip stream is generated that provides time diversity (corresponding to “time gap”) (see Paragraph 0099). Further, KR 10-2007-0010193( See translation) discloses that it transmit cells via its transmitter at a rate of one cell per frame, and a unit transmits probe cells and selects a different random location (i.e.. time) within each successive frame in step 407, idea., the unit uses “time hopping” between frames (see Paragraph 0107). Therefore, 

For claims 14 and 15 of the subject application are that the means for transmitting data packets is configured to transmit a first transmission data packet destined for the first data receiver in a first frequency channel and to transmit a second transmission data packet destined for the second data receiver in a second frequency channel, and the means for transmitting data packets is configured to distribute the transmission packets over at least two frequency channels. However, Cited Reference KR 10-2005-0100398 (See translation) discloses a dispatch process, first and second attach processes, a channel access control process, and a contention access queue process in communication with the data layer. Further, Cited Reference KR 10-2005-0100398 ( See translation) discloses that process 261 is labeled “connection process 1” and process 262 is labeled “connection process n” indicating that there is one process for each connection established, in which these processes handle a bidirectional flow
of data (see Paragraph 0061). Therefore, Claims 14 and 15 of the subject application can be easily derived from the foregoing feature in Cited Reference KR 10-2005-0100398 (See translation). Accordingly, Claims 14 and 15 of the subject application can be easily conceived by a person skilled in the art in view of the KR 10-2007-0010193(See translation) in view of KR 10-2005-0100398 (See translation).



For The technical features of Claims 18,19 and 26 of the subject application are that the means for transmitting data packets is configured to adjust the time gap between the transmission data packets or non-transmitting a transmission data packet in dependence on a quality or occupation of the communications channel, and the data transmitter is a data transceiver further comprising: means for receiving data packets, configured to receive a data packet from the first data receiver and to determine a 

For claim 29, KR 10-2007-0010193( See translation) in view of KR 10-2005-0100398 ( See translation) disclose all the subject matter of the claimed invention with the exception of non-transitory computer readable medium. However, the non-transitory
computer readable medium is well known in the art. Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the non-transitory computer readable medium in the communications network of KR 10-2007-0010193( See translation) in view of KR 10-2005-0100398 ( See translation) as well-known advantages.

5/8/2021 have been fully considered but they are not persuasive.
In the remarks of 10/29/2020, applicant traverses the rejection under 35 USC 103(a). The traversal is based on the ground that references fail to teach wherein the wireless sensor network comprises a base station and a plurality of sensor nodes, wherein the transmitter is the base station or one of the plurality of sensor nodes. This argument is not found to be persuasive. Applicant’s attention is directed at figure 2 of Keshavazian et al.   wherein it teaches wherein the wireless sensor network comprises a base station and a plurality of sensor nodes, wherein the transmitter is the base station or one of the plurality of sensor nodes( See boxes 24(1)-24(n) and 22.

5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an

Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 

/DANG T TON/
Primary Examiner, Art Unit 2476 /D.T.T/